DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2002/0026752 A1 to Culler et al. (hereinafter “Culler”) in view of United States Pre-Grant Patent Application Publication No. 2013/0012112 A1 to Hsu et al. (hereinafter “Hsu”) and United States Patent No. 3,926,585 to Lukowski (hereinafter “Lukowski”).  An article entitled “Exploring the Role of Potassium Aluminum Fluoride in Abrasive Products” authored by KBM Affilips is relied on as an evidentiary reference (hereinafter “KBM Affilips”) (copy provided in prior Official action).

Referring to Applicant’s independent claim 1, Culler teaches an abrasive article (See Abstract; par. [0134] of Culler) comprising: a backing (pars. [0134-145] of Culler); abrasive particles secured to the backing (par. [0136] of Culler); and a size coat provided over the abrasive particles (par. [0136] of Culler); wherein the size coat comprises a binder resin (par. [0137]; the phenolic resin of Culler is equivalent to Applicant’s claim term “a binder resin”), at least one filler material (pars. [0110], [0139]; the grinding aid, e.g., potassium cryolite, of Culler is equivalent to Applicant’s claim term “filler material”; the article by KBM Affilips serves as evidence that potassium aluminum fluoride is also known as potassium cryolite) and at least one lubricant material (pars. [0114], [0137]; the lubricant, and in particular the wax, which is also considered a filler material, of Culler is equivalent to Applicant’s claim term “lubricant material”); wherein: the binder resin comprises a phenolic resin (par. [0137] of Culler) and the filler material comprises potassium cryolite (pars. [0110], [0139] of Culler; the article by KBM Affilips serves as evidence that potassium aluminum fluoride is also known as potassium cryolite); wherein the wt% ratio of phenolic resin to the combination of the filler material and lubricant material is 98:2 [98 parts by weight phenolic resin:(1 part by weight filler material + 1 part by weight lubricant material)] to 100:160 [100 parts by weight phenolic resin:(80 parts by weight filler material + 80 parts by weight lubricant material)] (pars. [0138-139]; Culler teaches the amounts of grinding aid and lubricant materials, respectively, are 0 parts by weight to 80 parts by weight; the 100 parts by weight phenolic resin is a theoretical constant amount for purposes of making a consistent comparison within the extrapolated range based on Culler’s teachings).  The range of ratios taught, if not at least suggested, by Culler renders obvious Applicant’s claimed range.  The range of ratios taught by Culler overlaps Applicant’s claimed range of “at least 1:4 and no greater than 4:1”.  MPEP 2144.05 [R-10.2019] (I)
Although Culler teaches the lubricant material includes waxes (par. [0014] of Culler), Culler does not teach explicitly the wax has “a melting temperature of at least about 200 degrees F” and comprises “a synthetic wax that is a solid powder at room temperature, the solid powder having an average particle size of at least 1 micron and no greater than 50 microns” according to Applicant’s claim language.
	However, Hsu teaches compressed abrasive articles including a non-woven web of staple fibers that form a single layer that is free of any additional layers of non-woven webs of staple fibers (See Abstract; pars. [0002], [0025], [0057], [0076] of Hsu).  In at least one embodiment of a compressed abrasive article, Hsu teaches saturated single layer of nonwoven web of staple fibers containing abrasives is saturated with saturation solution contains a polymer resin, e.g., phenolic resin, and can further contain a curing agent and/or a lubricant, e.g., synthetic paraffin wax (par. [0031]; FIGS. 2 and 3 of Hsu).  There is a reasonable expectation the lubricant material, that is, the wax of Culler can be substituted with the lubricant, that is, the synthetic paraffin wax of Hsu.  Both Culler and Hsu teach coated abrasive articles (See Abstract of Culler; See Abstract; pars. [0002], [0025], [0057], [0076] of Hsu) containing a backing (pars. [0134-145] of Culler; par. [0031] of Hsu) coated with a binder resin (par. [0136] of Culler; par [0031 of Hsu) containing abrasive particles (par. [0136] of Culler; par. [0039] of Hsu) and a lubricant (pars. [0114], [0137] of Culler; par. [0031] of Hsu).  Given the coated abrasive articles of both Culler and Hsu utilize wax for the same purpose, that is, a lubricant material (pars. [0114], [0137] of Culler; par. [0031] of Hsu), and Hsu teaches utilizing specifically a synthetic paraffin wax as a lubricant (par. [0031] of Hsu), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Culler and utilize the synthetic paraffin wax of Hsu (par. [0031] of Hsu) as the wax lubricant material of Culler (pars. [0114], [0137] of Culler).  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the coated abrasive articles of both Culler and Hsu utilize wax for the same purpose, that is, a lubricant material (pars. [0114], [0137] of Culler; par. [0031] of Hsu), and Hsu teaches utilizing specifically a synthetic paraffin wax as a lubricant (par. [0031] of Hsu).
	Although Culler as modified by Hsu teaches the lubricant material comprises a synthetic paraffin wax (pars. [0114], [0137] of Culler; par. [0031] of Hsu), Culler as modified by Hsu does not teach explicitly “the solid powder having an average particle size of at least 1 micron and no greater than 50 microns” according to Applicant’s claim language.
However, Lukowski teaches the loading of an abrasive belt with particles of a soft metal during grinding or polishing of the latter is sharply reduced, the amount of metal removed per unit time greatly increased, and the useful life of the belt improved if the abrasive grains on the belt are covered with an intimate mixture of a solid binder with finely dispersed wax particles (See Abstract of Lukowski).  Lukowski teaches the improved grinding or polishing material includes an exposed covering layer covering the abrasive grains and essentially consisting of an intimate mixture of a second binder material and wax (col. 1, ll. 61-64 of Lukowski).  Lukowski teaches further the wax is present in the mixture in the form of particles having an average size of less than 500 microns (col. 1, ll. 64-66 of Lukowski).  There is a reasonable expectation the synthetic paraffin wax of Culler as modified by Hsu can be further modified to adopt the particle size range taught by Lukowski.  Both Lukowski and Culler as modified by Hsu teach coated abrasive articles (See Abstract of Culler; See Abstract; pars. [0002], [0025], [0057], [0076] of Hsu; col. 3, ll. 9-17 of Lukowski) comprising a backing (pars. [0134-145] of Culler; par. [0031] of Hsu; col. 3, ll. 9-17 of Lukowski) coated with a binder resin (par. [0136] of Culler; par [0031 of Hsu; col. 3, ll. 9-17 of Lukowski) containing abrasive particles (par. [0136] of Culler; par. [0039] of Hsu; col. 3, ll. 9-17 of Lukowski) and a lubricant (pars. [0114], [0137] of Culler; par. [0031] of Hsu; col. 1, ll. 61-66; col. 3, ll. 9-17 of Lukowski).  Given the coated abrasive articles of both Lukowski and Culler as modified by Hsu utilize wax for the same purpose, that is, a lubricant material (pars. [0114], [0137] of Culler; par. [0031] of Hsu; col. 1, ll. 61-66; col. 3, ll. 9-17 of Lukowski), and Lukowski specifically teaches utilizing a wax in particulate form to improve the grinding or polishing performance of the resultant coated abrasive article (col, 1, ll. 61-66 of Lukowski), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Culler as modified by Hsu and utilize the synthetic paraffin wax in particulate form and, in addition, in the particle size range taught by Lukowski.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Lukowski teaches the improved grinding or polishing material includes an exposed covering layer covering the abrasive grains and essentially consisting of an intimate mixture of a second binder material and wax (col. 1, ll. 61-64 of Lukowski), which would improve the resultant coated abrasive article taught by Culler as modified by Hsu.  The solid wax particle size range taught by Culler as modified by Hsu and Lukowski renders obvious Applicant’s claimed range.  The solid wax particle size range taught by Culler as modified by Hsu and Lukowski encompasses Applicant’s claimed range of “at least 1 micron and no greater than 50 microns”.  MPEP 2144.05 [R-10.2019] (I)
	Lastly, the teaching “a melting temperature of at least about 200 degrees F” is inherent within and/or obvious in light of the teachings of Culler as modified by Hsu and Lukowski.  As Culler as modified by Hsu and Lukowski teaches Culler as modified by Hsu and Lukowski teach coated abrasive articles (See Abstract of Culler; See Abstract; pars. [0002], [0025], [0057], [0076] of Hsu; col. 3, ll. 9-17 of Lukowski) comprising a backing (pars. [0134-145] of Culler; par. [0031] of Hsu; col. 3, ll. 9-17 of Lukowski) coated with a binder resin (par. [0136] of Culler; par [0031 of Hsu; col. 3, ll. 9-17 of Lukowski) containing abrasive particles (par. [0136] of Culler; par. [0039] of Hsu; col. 3, ll. 9-17 of Lukowski) and a synthetic paraffin wax as a lubricant (pars. [0114], [0137] of Culler; par. [0031] of Hsu; col. 1, ll. 61-66; col. 3, ll. 9-17 of Lukowski).  Given Culler as modified by Hsu and Lukowski utilize synthetic paraffin wax as a lubricant material for use in coated abrasive articles for improving the grinding or polishing performance of the resultant coated abrasive article (pars. [0114], [0137] of Culler; par. [0031] of Hsu; col. 1, ll. 61-66; col. 3, ll. 9-17 of Lukowski), the teaching “a melting temperature of at least about 200 degrees F” is inherent within and/or obvious in light of the teachings of Culler as modified by Hsu and Lukowski. 
 
Referring to Applicant’s claim 2, Culler as modified by Hsu and Lukowski teaches the abrasive article further comprises a make coat layer bonding the abrasive particles to the backing (par. [0136] of Culler).

Referring to Applicant’s claim 3, Culler as modified by Hsu and Lukowski teaches the size coat comprises exemplary amounts of 32 wt % and 48 wt % binder resin (pars. [0233-237]; General Procedures I-IV of Culler).  The exemplary binder resin amounts taught by Culler as modified by Hsu and Lukowski render obvious Applicant’s claimed range.  The exemplary binder resin amounts taught by Culler as modified by Hsu and Lukowski lie within Applicant’s claimed range of “at least about 10 wt % and no greater than about 80 wt %”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Culler as modified by Hsu and Lukowski teaches the size coat comprises exemplary amounts of 68 wt % and 52 wt % filler material (pars. [0233-237]; General Procedures I-IV of Culler; As stated in the rejection of independent claim 1, the grinding aid, e.g., potassium cryolite, of Culler is equivalent to Applicant’s claim term “filler material”).  The exemplary filler material amounts taught by Culler as modified by Hsu and Lukowski render obvious Applicant’s claimed range.  The exemplary filler material amounts taught by Culler as modified by Hsu and Lukowski lie within Applicant’s claimed range of “at least about 1 wt % filler material and no greater than about 75 wt %”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, Culler as modified by Hsu and Lukowski teaches the size coat comprises the lubricant material in an amount of 0 parts by weight to 80 parts by weight (pars. [0114], [0137]; as discussed in the rejection of independent claim 1, the lubricant, and in particular the wax, which is also considered a filler material, of Culler is equivalent to Applicant’s claim term “lubricant material”).  The exemplary lubricant material range taught by Culler as modified by Hsu and Lukowski render obvious Applicant’s claimed range.  The exemplary lubricant material range taught by Culler as modified by Hsu and Lukowski overlaps Applicant’s claimed range of “at least about 1 wt % filler material and no greater than about 75 wt %”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, Culler as modified by Hsu and Lukowski teaches the abrasive article is a coated abrasive article (See Abstract; par. [0062] of Culler).

Referring to Applicant’s claim 7, Culler as modified by Hsu and Lukowski teaches the abrasive article is at least one of a belt (par. [0158] of Culler), fiber disc (par. [0159] of Culler), and a nonwoven abrasive article (par. [0159] of Culler).

Referring to Applicant’s claim 9, Culler as modified by Hsu and Lukowski teaches the abrasive particles are at least one of alumina (par. [0150] of Culler), silicon carbide (par. [0150] of Culler) and diamond (par. [0150] of Culler). 

Referring to Applicant’s claim 11, Culler as modified by Hsu and Lukowski teaches the filler material comprises a blend of at least two different filler materials (par. [0138] of Culler).

Referring to Applicant’s claim 13, Culler as modified by Hsu and Lukowski teaches the binder resin further comprises epoxy (par. [0137] of Culler).

Response to Arguments
Applicant's claim amendments and remarks filed September 14, 2022, and referenced in the Request for Continued Examination filed October 13, 2022, have been fully considered but they are not persuasive.
In their response, Applicant asserts Example 3 of Applicant’s specification as originally filed present data demonstrating unexpected results from an abrasive article according to independent claim 1.  Applicant asserts further the use of potassium aluminum fluoride, in combination with the claimed lubricant material, was unexpectedly found to produce particularly desirable results, when compared with results from the use with other fillers.  Applicant asserts further yet said data of Example 3 shows significantly improved abrading performance when compared to Examples 1 and 2 that contain other fillers with wax.  For these reasons, Applicant submits independent claim 1, and claims 2-7, 9, 11 and 13 depending therefrom, is patentable and the claim rejection under 35 USC 103 should be withdrawn.
Examiner disagrees.  Applicant’s independent claim 1 recites in part “the lubricant material comprises a synthetic wax…”.  The claim term “synthetic wax” is broader in scope than the prior claim term “synthetic paraffin wax”.   In turn, the claim term “synthetic wax” encompasses the specific lubricant material, i.e., MP-28C from Micro Powders Inc., Tarrytown, NY, of Applicant’s Example 3 as well as the synthetic paraffin wax taught by Culler as modified by Hsu and Lukowski.  However, Applicant’s independent claim 1 does not recite the specific Fischer-Tropsch wax of Applicant’s Example 3.  As a result, Example 3 is not commensurate in scope with the broad claim term recited in Applicant’s independent claim 1.  For this reason, Applicant’s claim amendments and remarks are not considered persuasive.  The rejection of claims 1-7, 9, 11 and 13 under 35 USC 103 is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571) 270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731